Case 1:19-cv-04162-VSB Document 9 Filed 08/13/19 Page 1 of1

DLA Piper Lip (us)
1251 Avenue of the Americas, 27th Floor

DLA PIPER New York, New York 10020-1104

www.dlapiper.com

Joseph A. Piesco
joseph.piesco@dlapiper.com
T 212.335.4537
F 212.335.4501

August 13, 2019

VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York

40 Foley Square, Room 415

New York, NY 10007

Re: Valentin Reid v. Juul Labs, Inc.,
Case No, 19-cv-04162 (VSB)

Dear Judge Broderick:

We represent the Defendant in the above-referenced matter. We write jointly with
Plaintiff's counsel, and are pleased to inform the Court that the parties have reached a settlement,
in principle, in connection with this matter.

In view of the parties’ settlement, we respectfully request that the Court adjourn all pending
dates and deadlines, including, without limitation, the deadline for Defendant to answer, move or
otherwise respond to the complaint and the parties’ initial pretrial conference.

We thank the Court for its consideration of this matter, and will certainly make ourselves
available should the Court have any questions regarding this request.

Respectfully submitted,

     

A. Piesco, Jr.
